DETAILED ACTION
This action is in response to the claims filed 06/14/2022. Claims 1-31 are pending in the case. Claims 1, 12, 22, 27 are independent claims. Claims 7, 12-15, 17, 19, 20, 23, 24 are amended. Claims 25-31 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/14/2022 with respect to the 35 U.S.C. 101 have been fully considered but they are not persuasive.
With respect to at least claim 1
Applicant states that the “determine element recites reference to using a ‘neural network [that is] trained’ to determine the path of an object. Specifically, a trained neural network is used to determine path of an object…does not recite a judicial exception”. Examiner notes that the step of determining a path of an object on its own can be easily be a judgement made in the human mind. Making this judgement generally based on a trained neural network does not change this fact. A trained neural network can reasonably include a single node or low node neural network which determines a path of an object. Using a trained neural network amounts to simply multiplying two vectors ( I*W, to produce an output), which can be performed with pen and paper. As noted in the rejection using a neural network ( a particular technology) to implement an abstract idea (determining a path) is not eligible. 
Further Applicant notes claim 1 at least recite element(s) that integrate into a practical application stating “claim 1 recites improvements to the field of object path prediction, at least by using a neural network trained on a one object so as to determine the path of another object in the same scene. This would improve the accuracy of path inference and further reduce the possibility of object collisions.” Examiner notes that simply applying a “neural network” to an abstract idea does not indicate specific improvements to a computer process such as path prediction. Applicant would need limitations that indicate how the “neural network” achieves this end. Further applicant states the “specification... describe a specific improvement to training a neural network model”, examiner notes that these improvements are not cited in the claim, the claim is not directed to training a neural network, but rather generally using a trained neural network.
Applicant’s  arguments regarding prior art rejection filed 06/14/2022 have been fully considered and are persuasive, but moot in view of new ground of rejection.
Examiner agrees that Kim does not appear to teach the limitations of the independent claims as argued by the applicant. In response, Examiner presents a new ground of  rejection in view of Alahi in this action. Accordingly, this action is made non final.


Claim Objections
Claim 22 is objected to because of the following informalities:  
The claim recites “a neural network trained to determine path of a first object”, for clarify examiner recommends replacing this limitation with “a neural network trained to determine a path of a first object”
Appropriate correction is required


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-31 are rejected under 35 U.S.C 101 because the claimed invention is directed to abstract idea without significantly more.

Regarding Claim 1 
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method. Each of the following limitations:
Determine a path of a Second object based, at least in part, on a neural network to determine a path of a first object
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass the following: “Determine a path of a second object” (corresponds to evaluation with the assistance of pen and paper). Because a reasonably simple neural network that has already been trained could indicate a collision, while a path can be determined to avoid this collision. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “using one or more trained neural networks” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 2
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method. Each of the following limitations:
wherein the first and second objects include one or more static objects.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass “determining a path” and further defines the abstract idea, the  above limitation including: “wherein the first and second objects include one or more static objects.” (corresponds to evaluation with the assistance of pen and paper). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 3
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method. Each of the following limitations:
wherein the first and second objects include one or more dynamic objects.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass “determining a path” and further defines the abstract idea, the  above limitation including: “wherein the first and second objects include one or more dynamic objects.” (corresponds to evaluation with the assistance of pen and paper). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 4
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method. Each of the following limitations:
wherein the first and second objects include one or more static objects and one or more dynamic objects.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass “determining a path” and further defines the abstract idea, the  above limitation including: “static objects and one or more dynamic objects.” (corresponds to evaluation with the assistance of pen and paper). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 5
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method. Each of the following limitations:
wherein the first and second objects are together in the same scene
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass “determining a path” and further defines the abstract idea, the  above limitation including: “are together in the same scene.” (corresponds to evaluation with the assistance of pen and paper). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 6
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method. Each of the following limitations:
determining the path of the second object based, at least in part, on a neural network trained to determine a path of a third object different from the first and second objects
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass the following: “determining the path of the second object based, at least in part, on a neural network trained to determine a path of a third object different from the first and second objects” (corresponds to evaluation with the assistance of pen and paper and/or a mathematical calculations). The determining step is an abstract idea for the same reasons set forth in claim 1, and further the determining of the path of a second object being based also on another similar neural network as that in claim 1 does not change the analysis. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 7
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method. Each of the following limitations:
selecting, based on an accuracy of the determined path for the second object, at least one of the neural network trained to determine the path of the first object and the neural network trained to determine the path of a third object.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass “determining a path” and further defines the abstract idea, the  above limitation including: “Selecting, based on the accuracy…at least of the neural network...” (corresponds to evaluation with the assistance of pen and paper). The step of “selecting” can be reasonably performed in the human mind because it is simply a mental decision between which neural network produces the desired accuracy. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the additional element of “using are repeated iteratively” in the context of the claim amounts to performing repetitive calculations, corresponding to simply appending well-understood, routine, conventional activities. (See MPEP 2106.05(d)). Therefore, the claim is not patent eligible.

Regarding Claim 8
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method. Each of the following limitations:
the path of the second object is determined
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass the following: determining, a path of a second object (corresponds to evaluation with the assistance of pen and paper and/or a mathematical calculations). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “utilizing a long short-term (LSTM) system” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 9
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method. Each of the following limitations:
the path of the second object is determined
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass the following: determining, a path of a second object (corresponds to evaluation with the assistance of pen and paper and/or a mathematical calculations). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “for use in connection with a construction site” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 10
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method. Each of the following limitations:
the path of the second object is determined
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass the following: determining, a path of a second object (corresponds to evaluation with the assistance of pen and paper and/or a mathematical calculations). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “is displayed on a map” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 11
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method. Each of the following limitations:
wherein the first object is different from the second object in the same scene.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass “determining a path” and further defines the abstract idea, the  above limitation including: “the first object is different from the second object in the same scene.” (corresponds to evaluation with the assistance of pen and paper). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 12
Step 1 Analysis: The claim is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. Each of the following limitations:
Determine a path of a Second object based, at least in part, on a neural network to determine a path of a first object

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“An apparatus, comprising: at least one non-transitory memory to store instructions, and one or more processors in communication with the at least one non-transitory memory, wherein the one or more processors execute the instructions”), the above limitations in the context of this claim encompass the following: “Determine a path of a second object” (corresponds to evaluation with the assistance of pen and paper). Because a reasonably simple neural network that has already been trained could indicate a collision, while a path can be determined to avoid this collision. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “An apparatus, comprising: at least one non-transitory memory to store instructions, and one or more processors in communication with the at least one non-transitory memory, wherein the one or more processors execute the instructions”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “using one or more trained neural networks” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 13
Step 1 Analysis: The claim is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. Each of the following limitations:
wherein the first and second objects include one or more static objects.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“an apparatus…”), the above limitations in the context of this claim encompass “determining a path” and further defines the abstract idea, the  above limitation including: “wherein the first and second objects include one or more static objects.” (corresponds to evaluation with the assistance of pen and paper). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “an apparatus…”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 14
Step 1 Analysis: The claim is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. Each of the following limitations:
wherein the first and second objects include one or more dynamic objects.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“an apparatus”), the above limitations in the context of this claim encompass “determining a path” and further defines the abstract idea, the  above limitation including: “wherein the first and second objects include one or more dynamic objects.” (corresponds to evaluation with the assistance of pen and paper). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “an apparatus”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 15
Step 1 Analysis: The claim is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. Each of the following limitations:
wherein the first and second objects include one or more static objects and one or more dynamic objects.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“an apparatus…”), the above limitations in the context of this claim encompass “determining a path” and further defines the abstract idea, the  above limitation including: “static objects and one or more dynamic objects.” (corresponds to evaluation with the assistance of pen and paper). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “an apparatus…” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 16
Step 1 Analysis: The claim is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. Each of the following limitations:
wherein the first and second objects are together in the same scene
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“an apparatus…”), the above limitations in the context of this claim encompass “determining a path” and further defines the abstract idea, the  above limitation including: “are together in the same scene.” (corresponds to evaluation with the assistance of pen and paper). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “an apparatus…”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 17
Step 1 Analysis: The claim is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus for carrying out the system of claim 12. The Step 2A Prong One Analysis for claim 12 is applicable here since claim 17 carries out the system of claim 12 but for the recitation of additional elements “configured to include a plurality of different machine learning models that are each trained to determine a path of a plurality of different objects” (insignificant extra-solution activity).
	Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “apparatus”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “configured to include a plurality of different machine learning models that are each trained to determine a path of a plurality of different objects” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g).	 Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 18
Step 1 Analysis: The claim is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus for carrying out the system of claim 17. The Step 2A Prong One Analysis for claim 17 is applicable here since claim 18 carries out the system of claim 17 but for the recitation of additional elements “wherein the plurality of different objects are in the same scene as the first and second objects” (insignificant extra-solution activity).
	Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “apparatus”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “wherein the plurality of different objects are in the same scene as the first and second objects” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g).	 Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

	
Regarding Claim 19
Step 1 Analysis: The claim is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. Each of the following limitations:
the path of the second object is determined
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“an apparatus…”), the above limitations in the context of this claim encompass the following: determining, a path of a second object (corresponds to evaluation with the assistance of pen and paper and/or a mathematical calculations). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “an apparatus…”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “utilizing a long short-term (LSTM) system” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 20
Step 1 Analysis: The claim is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. Each of the following limitations:
the path of the second object is determined
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“an apparatus…”), the above limitations in the context of this claim encompass the following: determining, a path of a second object (corresponds to evaluation with the assistance of pen and paper and/or a mathematical calculations). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “an apparatus…” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “for use in connection with a construction site” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 21
Step 1 Analysis: The claim is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. Each of the following limitations:
wherein the first and second objects are together in the same scene
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“apparatus”), the above limitations in the context of this claim encompass “determining a path” and further defines the abstract idea, the  above limitation including: “wherein the first and second objects are together in the same scene.” (corresponds to evaluation with the assistance of pen and paper). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “apparatus”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 22
Step 1 Analysis: The claim is directed to an computer readable media, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer readable media. Each of the following limitations:
Determine a path of a Second object based, at least in part, on a neural network to determine a path of a first object
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“A non-transitory computer-readable media storing computer instructions that, when executed by one or more processors…”), the above limitations in the context of this claim encompass the following: “Determine a path of a second object” (corresponds to evaluation with the assistance of pen and paper). Because a reasonably simple neural network that has already been trained could indicate a collision, while a path can be determined to avoid this collision. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of A non-transitory computer-readable media storing computer instructions that, when executed by one or more processors… as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “use one or more trained neural networks” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 23
Step 1 Analysis: The claim is directed to a non-transitory computer readable media, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a non-transitory computer readable media. Each of the following limitations:
	
Obtain the path of the first object from the first neural network of a plurality of neural networks and use a second neural network from the plurality of neural networks to determine the path of the second object.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“A processor, comprising: one or more circuits…”) the above limitations in the context of this claim encompass the following: “Obtain the path of the first object from the first neural network of a plurality of neural networks and use a second neural network from the plurality of neural networks to determine the path of the second object.” (corresponds to evaluation with the assistance of pen and paper). Because a reasonably simple neural network that has already been trained could indicate a collision, while a path can be determined to avoid this collision. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of A processor, comprising: one or more circuits… as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “use one or more trained neural networks” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 24
Step 1 Analysis: The claim is directed to a non-transitory computer readable media, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a non-transitory computer readable media. Each of the following limitations:
wherein the first and second objects are together in the same scene
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“processor”), the above limitations in the context of this claim encompass “determine a path” and further defines the abstract idea, the  above limitation including: “wherein the first and second objects are together in the same scene” (corresponds to evaluation with the assistance of pen and paper). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 25
Step 1 Analysis: The claim is directed to a non-transitory computer readable, which is directed to a process, one of the statutory categories.
The claim is directed to a process. The claim recites the following limitations “wherein the one or more circuits are to use a second neural network to determine the path of the second object.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 26
Step 1 Analysis: The claim is directed to a non-transitory computer readable, which is directed to a process, one of the statutory categories.
The claim is directed to a process. The claim recites the following limitations “wherein the first object and the second object move within a same video.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 27
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method. Each of the following limitations:
Determine a path of a Second object based, at least in part, on a neural network to determine a path of a first object
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass the following: “Determine a path of a second object” (corresponds to evaluation with the assistance of pen and paper). Because a reasonably simple neural network that has already been trained could indicate a collision, while a path can be determined to avoid this collision. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “using one or more trained neural networks” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible

Regarding Claim 28
	The claim is rejected for the same reason as claim 5 in connection with claim 27
Regarding Claim 29
The claim is rejected for the same reason as claim 23 in connection with claim 27
Regarding Claim 30
The claim is rejected for the same reason as claim 25 in connection with claim 27
Regarding Claim 30
The claim is rejected for the same reason as claim 26 in connection with claim 27


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the first neural network". There is insufficient antecedent basis for this limitation in the claim. Although claim 22 mention “a neural network trained to determine path of a first object”, the claims do not make clear that neural network mentioned in claim 22 is “the first neural network”. For the purposes of compact prosecution “the first neural network” is interpreted as “the neural network trained to determine path of a first object”.
Claim 25 recites the limitation "the one or more circuits". There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution “the one or more circuits” is interpreted as “the processors”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3, 5-8, 10-12, 14, 16, 19, 21-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alahi et al. “Social LSTM: Human Trajectory Prediction in Crowded Spaces” hereinafter Alahi.

Regarding claim 1
Alahi teaches, A computer-implemented method, comprising: determining  a path of a second object based, at least in part, on a neural network trained to determine a path of a first object (Section 3.2 ¶01 pg 965 “The Social-LSTM model was trained on a single GPU” Section 3 ¶02 pg 963 “In this section, we describe our pooling based LSTM model (Fig. 2) which jointly predicts the trajectories of all the people in a scene” Section 3 ¶08 “, we need a compact representation which combines the information from all neighboring states. We handle this by introducing “Social” pooling layers as shown in Fig. 2. At every time-step, the LSTM cell receives pooled hidden-state information from the LSTM cells of neighbors” pg 964 col 2 ¶01 “We train the model by minimizing this loss for all the trajectories in a training dataset” see Figure 2 
    PNG
    media_image1.png
    449
    439
    media_image1.png
    Greyscale
The figure depicts a plurality of jointly parallel LSTMs, where the additional annotated boxes demonstrate 3 separate neural networks which each predict a different objects path. The next step, or path, of the second object in the image, the black dot, is based on the hidden state of neighboring objects. Because the determination of the second object is based on the hidden state of different trained networks in the scene, the path of the second object is based on the first neural network.)

Regarding claim 3
	Alahi teaches claim 1
Further Alahi teaches, wherein the first and second objects include one or more dynamic objects. (Section 3.1 pg 963 “Every person has a different motion pattern: they move with different velocities, acceleration and have different gaits.” The persons in the scene correspond to the first and second objects, depicted in at least figure 2, each with different movement patterns, thus dynamic objects.)

Regarding claim 5
	Alahi teaches claim 1
	Further Alahi teaches, wherein the first and second objects are together in the same scene.  (Figure 2 Caption “Figure 2. Overview of our Social-LSTM method. We use a separate LSTM network for each trajectory in a scene.” As shown in the figure the objects are together in the scene

Regarding claim 6
	Alahi teaches claim 1
	Further Alahi teaches, determining the path of the second object based, at least in part, on a neural network trained to determine a path of a third object different from the first and second objects (Section 3 ¶02 pg 963 “In this section, we describe our pooling based LSTM model (Fig. 2) which jointly predicts the trajectories of all the people in a scene” Section 3 ¶08 “, we need a compact representation which combines the information from all neighboring states. We handle this by introducing “Social” pooling layers as shown in Fig. 2. At every time-step, the LSTM cell receives pooled hidden-state information from the LSTM cells of neighbors” pg 964 col 2 ¶01 “We train the model by minimizing this loss for all the trajectories in a training dataset” see Figure 2 
    PNG
    media_image2.png
    449
    439
    media_image2.png
    Greyscale
As shown in the figure the path of the black dot, or second object, is based on not just one neighboring object but at least one more, this is shown in the figure. H3 is based on a pooling operation of (h2, h3, h4).)

Regarding claim 7
	Alahi teaches claim 1
	Further Alahi teaches, further comprising selecting, based on an accuracy of the determined path for the second object, at least one of the neural network trained to determine the path of the first object and the neural network trained to determine the path of a third object.( pg 964 ¶05-06 “The parameters of the LSTM model are learned by minimizing the negative log-Likelihood los…We train the model by minimizing this loss for all the trajectories in a training datase ” the neural network is trained to determine the path of first, second, and third objects. The training loss is based on the accuracy of determining these paths. Thus training involves selecting an optimal neural network model based on the accuracy of determining at least the second object. )

Regarding claim 8
	Alahi teaches claim 1
	Further Alahi teaches, wherein the path of the second object is determined utilizing a long short-term memory (LSTM) system. (abstract “we propose an LSTM model which can learn general human movement and predict their future trajectories”  the system makes predicts of multiple objects including a second object as claimed

Regarding claim 10
	Alahi teaches claim 1
	Further Alahi teaches, wherein the determined path of the second object is displayed utilizing a map. (Caption 1 pg 961 Figure 1 “The predicted distribution of their future trajectories is shown in the heat-map” as shown in the figure the path of all the objects in the scene are displayed on a heat map, including the path of the second object.)

Regarding claim 11
	Alahi teaches claim 1
	Further Alahi teaches, the first object is different from the second object in the same scene. (Figure 2 Caption “Figure 2. Overview of our Social-LSTM method. We use a separate LSTM network for each trajectory in a scene.” As shown in the figure the objects are together in the scene and correspond to different objects or humans.)

Regarding Claim 12
Alahi teaches, An apparatus, comprising: at least one non-transitory memory to store instructions, and one or more processors in communication with the at least one non-transitory memory, wherein the one or more processors to execute the instructions to cause the apparatus to: (Section 3.2 ¶01 pg 965 “The Social-LSTM model was trained on a single GPU” The examiner notes that the instant claim limitation is inherent to the prior art (MPEP 2112), a neural network implemented on a generic computer necessarily requires non-transitory media which is in communication with processors to execute the method taught by Alahi) determine a path of a second object based at least in part on a neural network trained to determine a path of a first object (Section 3 ¶02 pg 963 “In this section, we describe our pooling based LSTM model (Fig. 2) which jointly predicts the trajectories of all the people in a scene” Section 3 ¶08 “, we need a compact representation which combines the information from all neighboring states. We handle this by introducing “Social” pooling layers as shown in Fig. 2. At every time-step, the LSTM cell receives pooled hidden-state information from the LSTM cells of neighbors” pg 964 col 2 ¶01 “We train the model by minimizing this loss for all the trajectories in a training dataset” see Figure 2 
    PNG
    media_image2.png
    449
    439
    media_image2.png
    Greyscale
The figure depicts a plurality of jointly parallel LSTMs. The next step, or path, of the second object in the image, the black dot, is based on the hidden state of neighboring objects. Because the determination of the second object is based on the hidden state of different trained networks in the scene, the path of the second object is based on the first neural network.)

Regarding Claim 14
Claim 14 is rejected for the reasons set forth in claim 3 and 12
Regarding Claim 16
Claim 16 is rejected for the reasons set forth in claim 5 and 12
Regarding Claim 19
Claim 19 is rejected for the reasons set forth in claim 8 and 12
Regarding Claim 21
Claim 21 is rejected for the reasons set forth in claim 11 and 12

Regarding Claim 22
Alahi teaches, An apparatus, comprising: at least one non-transitory memory configured to store instructions, and one or more processors in communication with the at least one non-transitory memory, wherein the one or more processors is configured to execute the instructions to cause the apparatus to: (The examiner notes that the instant claim limitation is inherent to the prior art (MPEP 2112), a neural network implemented on a generic computer necessarily requires non-transitory media which is in communication with processors to execute the method taught by Kim) determine a path of a second object based at least in part on a neural network trained to determine a path of a first object  (Section 3 ¶02 pg 963 “In this section, we describe our pooling based LSTM model (Fig. 2) which jointly predicts the trajectories of all the people in a scene” Section 3 ¶08 “, we need a compact representation which combines the information from all neighboring states. We handle this by introducing “Social” pooling layers as shown in Fig. 2. At every time-step, the LSTM cell receives pooled hidden-state information from the LSTM cells of neighbors” pg 964 col 2 ¶01 “We train the model by minimizing this loss for all the trajectories in a training dataset” Section 3.2 ¶01 pg 965 “The Social-LSTM model was trained on a single GPU”  see Figure 2 
    PNG
    media_image2.png
    449
    439
    media_image2.png
    Greyscale
The figure depicts a plurality of jointly parallel LSTMs. The next step, or path, of the second object in the image, the black dot, is based on the hidden state of neighboring objects. Because the determination of the second object is based on the hidden state of different trained networks in the scene, the path of the second object is based on the first neural network.)

Regarding Claim 23
	Alahi teaches claim 22
	Further Alahi teaches, wherein the one or more processors are to further obtain the path of the first object from the first neural network of a plurality of neural networks and use a second neural network from the plurality of neural networks to determine the path of the second object. (Section 3 ¶02 pg 963 “In this section, we describe our pooling based LSTM model (Fig. 2) which jointly predicts the trajectories of all the people in a scene” Section 3 ¶08 “, we need a compact representation which combines the information from all neighboring states. We handle this by introducing “Social” pooling layers as shown in Fig. 2. At every time-step, the LSTM cell receives pooled hidden-state information from the LSTM cells of neighbors” pg 964 col 2 ¶01 “We train the model by minimizing this loss for all the trajectories in a training dataset” see Figure 2 
    PNG
    media_image2.png
    449
    439
    media_image2.png
    Greyscale
The figure depicts a plurality of jointly parallel separate LSTMs from a plurality of neural networks, one of these neural networks predict the path of a first object, and another predicts the path of a second object.)

Regarding claim 24
	Alahi teaches claim 22
	Alahi teaches, wherein the first and second objects are different and together in the same scene.  (Figure 2 Caption “Figure 2. Overview of our Social-LSTM method. We use a separate LSTM network for each trajectory in a scene.” As shown in the figure the objects are together in the scene and correspond to different objects.)

Regarding claim 25
	Alahi teaches claim 25
	Alahi teaches, wherein the first and second objects are different and together in the same scene.  (see Figure 2 
    PNG
    media_image2.png
    449
    439
    media_image2.png
    Greyscale
The figure the LSTM predicts the path of a second object, where the LSTM is a second neural network. Further this computation is performed using a processor.)
Regarding claim 26
	Alahi teaches claim 22
	Further Alahi teaches, wherein the first object and the second object move within a same video. (Figure 2 Caption “Figure 2. Overview of our Social-LSTM method. We use a separate LSTM network for each trajectory in a scene.” As shown in the figure the objects are together in the scene and move according to their trajectory. Section 3 ¶03 “We assume that each scene is first preprocessed to obtain the spatial coordinates of the all people at different time-instants… At any time-instant t, the ith person in the scene is represented by his/her xy-coordinates (xit, yit).” The training data is treated as a 2d array of coordinates changing over time. Examiner notes that such a data set corresponds to a video. The xy-coordinates correspond to the scene or video of the objects.)

Regarding claim 27
Alahi teaches, A processor, comprising one or more circuits to determine a path of a second object based, at least in part, on a neural network trained to determine a path of a first object. (Section 3 ¶02 pg 963 “In this section, we describe our pooling based LSTM model (Fig. 2) which jointly predicts the trajectories of all the people in a scene” Section 3 ¶08 “, we need a compact representation which combines the information from all neighboring states. We handle this by introducing “Social” pooling layers as shown in Fig. 2. At every time-step, the LSTM cell receives pooled hidden-state information from the LSTM cells of neighbors” pg 964 col 2 ¶01 “We train the model by minimizing this loss for all the trajectories in a training dataset” Section 3.2 ¶01 pg 965 “The Social-LSTM model was trained on a single GPU” see Figure 2 
    PNG
    media_image2.png
    449
    439
    media_image2.png
    Greyscale
Examiner notes that the LSTM described is implemented and trained using a processor which necessarily consists of circuits. The figure depicts a plurality of jointly parallel LSTMs. The next step, or path, of the second object in the image, the black dot, is based on the hidden state of neighboring objects. Because the determination of the second object is based on the hidden state of different trained networks in the scene, the path of the second object is based on the first neural network.)

Regarding claim 28
	Alahi teaches claim 27
	Further Alahi teaches, wherein the first and second objects are different and together in the same scene.  (Figure 2 Caption “Figure 2. Overview of our Social-LSTM method. We use a separate LSTM network for each trajectory in a scene.” As shown in the figure the different objects are together in the scene.)

Regarding claim 29
Alahi teaches claim 27
	Further Alahi teaches, wherein the one or more circuits are to further obtain the path of the first object from the first neural network and use a second neural network to determine the path of the second object. (Section 3 ¶02 pg 963 “In this section, we describe our pooling based LSTM model (Fig. 2) which jointly predicts the trajectories of all the people in a scene” Section 3 ¶08 “, we need a compact representation which combines the information from all neighboring states. We handle this by introducing “Social” pooling layers as shown in Fig. 2. At every time-step, the LSTM cell receives pooled hidden-state information from the LSTM cells of neighbors” pg 964 col 2 ¶01 “We train the model by minimizing this loss for all the trajectories in a training dataset” Section 3.2 ¶01 pg 965 “The Social-LSTM model was trained on a single GPU”  see Figure 2 
    PNG
    media_image2.png
    449
    439
    media_image2.png
    Greyscale
The figure depicts a plurality of jointly parallel LSTMs. The next step, or path, of the second object in the image, the black dot, is based on the hidden state of neighboring objects. Because the determination of the second object is based on the hidden state of different trained networks in the scene, the path of the second object is based on the first neural network.)

Regarding claim 30
Alahi teaches claim 27
	Further Alahi teaches, wherein the one or more circuits are to use a second neural network to determine the path of the second object. (Section 3 ¶02 pg 963 “In this section, we describe our pooling based LSTM model (Fig. 2) which jointly predicts the trajectories of all the people in a scene” Section 3 ¶08 “, we need a compact representation which combines the information from all neighboring states. We handle this by introducing “Social” pooling layers as shown in Fig. 2. At every time-step, the LSTM cell receives pooled hidden-state information from the LSTM cells of neighbors” pg 964 col 2 ¶01 “We train the model by minimizing this loss for all the trajectories in a training dataset” Section 3.2 ¶01 pg 965 “The Social-LSTM model was trained on a single GPU”  see Figure 2 
    PNG
    media_image2.png
    449
    439
    media_image2.png
    Greyscale
The figure depicts a plurality of jointly parallel LSTMs. The next step, or path, of the second object in the image, the black dot, is based on the hidden state of neighboring objects, and the LSTM or second neural network.)

Regarding claim 31
	Alahi teaches claim 27
	Further Alahi teaches, wherein the first object and the second object move within a same video. (Figure 2 Caption “Figure 2. Overview of our Social-LSTM method. We use a separate LSTM network for each trajectory in a scene.” As shown in the figure the objects are together in the scene and move according to their trajectory. Section 3 ¶03 “We assume that each scene is first preprocessed to obtain the spatial coordinates of the all people at different time-instants… At any time-instant t, the ith person in the scene is represented by his/her xy-coordinates (xit, yit).” The training data is treated as a 2d array of coordinates changing over time. Examiner notes that such a data set corresponds to a video. The xy-coordinates correspond to the scene or video of the objects.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alahi, further in view of Kim et al “Probabilistic Vehicle Trajectory Prediction over Occupancy Grid Map via Recurrent Neural Network” hereinafter Kim.

Regarding Claim 17
Alahi teaches claim 1
Alahi does not explicitly teach, wherein a plurality of different machine learning models that are each trained to determine a path of a plurality of different objects
Kim however when addressing using sets of neural networks to predict different objects teaches, wherein a plurality of different machine learning models that are each trained to determine a path of a plurality of different objects (pg 3 Section 3A “Each of these N LSTMs produces the predicted result corresponding to each of the N nearest vehicles. Note that the same network parameters are used for all N LSTMs…. It might be necessary to make prediction with different terms e.g., Δ=0.5s, 1.0s, and 2.0s. In this case, we train the LSTM independently for different tasks Δ=0.5s, 1.0s, and 2.0s, thus yielding the multiple sets of the LSTM parameters.” Each LSTM is composed of LSTMs which are trained to determine the path of N vehicles, corresponding to a plurality of objects. At least three unique LSTMs with different parameters for predictions on different timescales, this corresponds to a plurality of different machine learning models. Where each determines the path of N vehicles.) 
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a neural network system that predicts a plurality of paths for a plurality of objects as taught by Kim to the disclosed invention of Alahi.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a neural network system which “successfully predict the motion change of both vehicles [objects] after 1 second” resulting in “a promising solution to predict the behavior of traffic participants” (pg 6 Kim)


Regarding Claim 18
Alahi/Kim teaches claim 17
Further Kim teaches, wherein the plurality of different objects are in the same scene as the first and second objects. (Section IV A ¶01“Each of these N LSTMs produces the predicted result corresponding to each of the N nearest vehicles” ¶02 “LSTM produces the probability                         
                            
                                
                                    P
                                
                                
                                    (
                                    i
                                    )
                                
                            
                        
                     (ix, iy) for the grid element (ix, iy). Finally, we combine the outputs of the N LSTMs using” pg 2 Section 2A ¶01 “We assume that the coordinate information of the vehicle is obtained by processing the measurements from camera, radar, and Lidar sensors.” pg 3 Section 3A “It might be necessary to make prediction with different terms e.g., Δ=0.5s, 1.0s, and 2.0s. In this case, we train the LSTM independently for different tasks Δ=0.5s, 1.0s, and 2.0s” as indicated in claim 1, the system predicts the path of N vehicles at different times which includes a first object and second object as well as a plurality of different objects, which are different objects and/or different predictions at future times. Furthermore, the objects are defined as N nearest vehicles detected with sensors, thus the vehicles are in proximity to each other in a scene.)
For the reasons to combine Alahi and Kim see the rejection of claim 17

Claim(s) 2, 4, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alahi, further in view of Hoermann et al “Dynamic Occupancy Grid Prediction for Urban Autonomous Driving: A Deep Learning Approach with Fully Automatic Labeling” hereinafter Hoermann.

Regarding claim 2
	Alahi teaches claim 1
	Alahi teaches does not explicitly teach, wherein the first and second objects include one or more static objects.  
	Hoermann however, when addressing issues related to path prediction of a plurality of static and dynamic objects teaches, wherein the first and second objects include one or more static objects.  (pg 7 Section D ¶02 “The scene also illustrates an example of pedestrian-vehicle Interactions… In the first prediction, the approaching vehicle is still about 3 s away from the pedestrian, and a possible crossing trajectory is predicted by the neural network… Starting the prediction 1.8 s later (bottom row), the pedestrian still didn’t
move… Appropriately, the neural network prediction for the pedestrian adapted and no crossing trajectory is predicted anymore” the cited text describes the situation in Figure 7. In the scene there are at least two objects whose paths are predicted. One is a static pedestrian not moving at a cross walk, the other is an approaching vehicle, which corresponds to a dynamic object. Therefore, the first and second objects include at least one static object, the pedestrian.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a neural network system that predicts paths for both static and dynamic objects as taught by Hoermann to the disclosed invention of Alahi.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a “network [that] can predict highly complex scenarios with various road users of different class up to 3 s. It can be seen, that the network is able to consider different maneuver classes, e.g., turn right or go straight, and interactions between road users reduce the prediction uncertainty. Experiments with an artificially added pedestrian emphasize intrinsically modeled interactions.” ( Hoermann Conclusion pg 8)

Regarding claim 4
	Alahi teaches claim 1
	Alahi teaches does not explicitly teach, wherein the first and second objects include both one or more static objects and one or more dynamic objects.  
	Hoermann however, when addressing issues related to path prediction of a plurality of static and dynamic objects teaches, wherein the first and second objects include both one or more static objects and one or more dynamic objects.  .  (pg 7 Section D ¶02 “The scene also illustrates an example of pedestrian-vehicle Interactions… In the first prediction, the approaching vehicle is still about 3 s away from the pedestrian, and a possible crossing trajectory is predicted by the neural network… Starting the prediction 1.8 s later (bottom row), the pedestrian still didn’t move… Appropriately, the neural network prediction for the pedestrian adapted and no crossing trajectory is predicted anymore” the cited text describes the situation in Figure 7. In the scene there are at least two objects whose paths are predicted. One is a static pedestrian not moving at a cross walk, the other is an approaching vehicle, which corresponds to a dynamic object. Therefore, the first and second objects include at least one static object, the pedestrian, and one dynamic object, the vehicle.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a neural network system that predicts paths for both static and dynamic objects as taught by Hoermann to the disclosed invention of Alahi.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a “network [that] can predict highly complex scenarios with various road users of different class up to 3 s. It can be seen, that the network is able to consider different maneuver classes, e.g., turn right or go straight, and interactions between road users reduce the prediction uncertainty. Experiments with an artificially added pedestrian emphasize intrinsically modeled interactions.” ( Hoermann Conclusion pg 8)

Regarding Claim 13
Claim 13 is rejected for the reasons set forth in claim 2 and 12

Regarding Claim 15
Claim 15 is rejected for the reasons set forth in claim 4 and 12

Claim 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alahi, and further in view of Rashid et al. “Risk behavior-based trajectory prediction for construction site safety monitoring”, hereinafter Rashid.

Regarding claim 9
Alahi teaches the method of claim 1.
Kim further teaches, the path of the second object is determined (Section IV A ¶01“Each of these N LSTMs produces the predicted result corresponding to each of the N nearest vehicles” ¶02 “LSTM produces the probability                 
                    
                        
                            P
                        
                        
                            (
                            i
                            )
                        
                    
                
             (ix, iy) for the grid element (ix, iy). Finally, we combine the outputs of the N LSTMs using” Thus the predicted path is determined or inferred based on the output of an LSTM)
Alahi does not appear to explicitly teach, for use in connection with a construction site.
However Rashid, when addressing issues related to path prediction in a construction site, teaches for use in connection with a construction site (Header: Training Data Collection and Processing “The goal was to replicate the randomness of workers’ walking paths in a typical construction site”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to use the path prediction method disclosed by Alahi in a construction site taught by Rashid.
One of ordinary skill in the arts would have been motivated to make this modification in order to remedy “a congested workspace [that] can lead to potential hazardous and life-threatening situations” (Introduction, Rashid)

Regarding Claim 20
Claim 20 is rejected for the reasons set forth in claim 9 and 12

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.G./Examiner, Art Unit 2122  
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122